NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3945-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOSE GUADALUPE,

     Defendant-Appellant.
_________________________

                   Submitted October 25, 2021 – Decided November 10, 2021

                   Before Judges Fasciale and Vernoia.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment Nos. 17-08-2162
                   and 17-08-2209.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Frank M. Gennaro, Designated Counsel, on
                   the brief).

                   Jill S. Mayer, Acting Camden County Prosecutor,
                   attorney for respondent (Jason Magid, Special Deputy
                   Attorney General/Acting Assistant Prosecutor, and
                   Hannah M. Franke, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, of counsel and on
                   the brief).
PER CURIAM

      Defendant appeals from his convictions for first-degree aggravated

manslaughter, N.J.S.A. 2C:11-4(a)(1); second-degree unlawful possession of a

handgun, N.J.S.A. 2C:39-5(b)(1); second-degree possession of a handgun for an

unlawful purpose, N.J.S.A. 2C:39-4(a)(1); second-degree certain persons not to

possess weapons, N.J.S.A. 2C:39-7(b)(1); and second-degree possession of a

firearm while committing a controlled dangerous substance (CDS)/bias crime,

N.J.S.A. 2C:39-4.1(a).1



1
  In two separate indictments a grand jury charged defendant with committing
various crimes.

      In the first indictment (No. 17-08-2162) (the homicide indictment), he was
charged with first-degree murder, N.J.S.A. 2C:11-3(a)(1)-(2); second-degree
unlawful possession of a handgun, N.J.S.A. 2C:39-5(b); second-degree
possession of a handgun for an unlawful purpose, N.J.S.A. 2C:39-4(a); and
second-degree certain persons not to possess weapons, N.J.S.A. 2C:39-7(b)(1).
He was tried by a jury for these crimes.

       In the second indictment (No. 17-08-2209) (the drug indictment), he was
charged with two counts of third-degree possession of a CDS (heroin), N.J.S.A.
2C:35-10(a)(1); third-degree possession with intent to distribute heroin,
N.J.S.A. 2C:35-5(a)(1) and N.J.S.A. 2C:35-5(b)(3); first-degree possession with
intent to distribute heroin, N.J.S.A. 2C:35-5(b)(1); third-degree possession with
intent to distribute heroin within 1000 feet of a school, N.J.S.A. 2C:35 -7; two
counts of second-degree possession of a handgun in the course of a CDS offense,
N.J.S.A. 2C:39-4.1(a); first-degree maintaining or operating a heroin production


                                                                           A-3945-18
                                       2
      On appeal, defendant raises the following arguments for our

consideration:

            POINT ONE

            DEFENDANT'S MOTION TO DISMISS THE
            INDICTMENT WAS IMPROPERLY DENIED[.]

            POINT TWO

            DEFENDANT'S MOTION FOR JUDGMENT OF
            ACQUITTAL WAS IMPROPERLY DENIED[.]

            POINT THREE

            DEFENDANT WAS UNDULY PREJUDICED BY
            THE TRIAL [JUDGE'S] FAILURE TO INSTRUCT
            THE JURY AS TO THE PRINCIPLES OF
            IMPERFECT SELF-DEFENSE[.] (Partially Raised
            Below)

            POINT FOUR

            THE AGGREGATE SENTENCE OF [THIRTY-FIVE]
            YEARS [IN PRISON] WITH A PAROLE
            DISQUALIFIER OF 26.25 YEARS IS AN
            EXCESSIVE SENTENCE[.]

We disagree and affirm.


facility, N.J.S.A. 2C:35-4; and second-degree certain persons not to possess
weapons, N.J.S.A. 2C:39-7(b)(1). He pled guilty to second-degree
(continued)
possession of a firearm while committing a CDS/bias crime, N.J.S.A. 2C:39-
4.1(a), and the State dismissed the remaining charges.


                                                                      A-3945-18
                                     3
                                       I.

      On April 23, 2017, at 6:46 p.m., Officer Marcus Matthews and his partner

responded to a ShotSpotter activation 2 on the intersection of North 18th Street

and Pierce Street in East Camden.      When they arrived at the intersection,

Matthews saw a silver Mazda Protege crashed against a fence in a field at the

dead-end of North 18th Street. The area surrounding the intersection of North

18th Street and Pierce Street included a housing complex, a church, a learning

academy, a salvation army center, and residential dwellings, which were all

located within two and a half blocks of the intersection. The area surrounding

the intersection also included an early childhood development center and

Camden High School.

      Matthews approached the vehicle and saw "both front windows, the driver

and passenger side windows, were shattered out." He noticed the vehicle was

still running and saw the victim was unconscious and suffering from several

gunshot wounds. The officers transported the victim to the hospital, where he

was pronounced dead at 6:53 p.m. An autopsy revealed the victim suffered


2
   The ShotSpotter system alerts officers to a location of where shots were fired
through a microphone system and notifies them how many rounds had been
fired. Here, there were seven shots fired.
                                                                           A-3945-18
                                       4
seven gunshot wounds to his right temple, right and left sides of his chest, right

arm, right forearm, left forearm, and left elbow. The manner of his death was

homicide.

      At the crime scene, officers recovered a cell phone from the floor of the

driver's side of the Mazda, seven shell casings, and a black and yellow glove

located in the brush of the field on North 18th Street. Officers also obs erved

tracks from an all-terrain vehicle (quad) at the scene. The State's firearms

identification expert reviewed the seven shell casings recovered at the scene and

opined that they all were .40 caliber and discharged from the same firearm.

However, the firearm was never recovered. The glove that the State recovered

was one commonly used to ride motorcycles and dirt bikes. The shell casings

and glove were processed for fingerprints and DNA analysis, but none of the

analyses was linked to defendant or anyone else.

      Detectives extracted text messages from the day of the shooting from the

cell phone recovered on the floor of the driver's side of the victim's vehicle. The

phone belonged to the victim. The text messages were between the victim and

a person named "Whip." The text messages show that at 3:07 p.m., Whip and

the victim arranged to meet at Whip's mother's house, which was corroborated

by surveillance video.


                                                                             A-3945-18
                                        5
       Whip's cousin (the cousin) testified that he saw the victim earlier in the

day on April 23, 2017, when the victim came to his house to get a red Xfinity

bag that the victim had previously asked him to hold. He recalled the bag's

handles were tied together, and the victim instructed him not to look inside the

bag. He did not look inside the bag, but he believed it contained drugs because

the victim sold heroin.

       The cousin testified that defendant 3 did whatever Whip asked him to do.

The cousin knew Whip owned quads and that only members of Whip's crew,

which occupied the intersection of Third Street and Royden Street, were

permitted to ride them. He was shown surveillance video footage and identified

the victim, the victim's vehicle, and Whip at one of the surrounding intersections

near the crime scene at 3:47 p.m.

       The victim's fiancé (the fiancé) recalled that at around 6:30 p.m., the

victim received a phone call from Whip. The fiancé said the victim said to Whip

he had to see him. She recalled the phone conversation lasting less than a

minute, and the victim immediately left.

       Text messages from the victim's phone sent at 6:03 p.m. and 6:08 p.m.

indicated that the victim and Whip would meet at their "spot." At 6:40 p.m., the


3
    The cousin knew defendant as "C.J."
                                                                            A-3945-18
                                          6
victim texted Whip asking where he was. At the time these text messages were

sent, surveillance video captured an individual riding a red and yellow quad

driving in the direction of the shooting and making a turn at the intersection of

North 18th Street and Pierce Street.       The victim's vehicle approached the

intersection at 6:44 p.m.

       On April 24, 2017, Detective Christopher Sarson interviewed defendant

at the prosecutor's office. The interview was videotaped and shown at trial. In

the video, defendant waived his Miranda4 rights and agreed to speak with

detectives about the homicide one day earlier. He stated he heard about the

homicide from his family. On the date of the homicide, he was at the garage

shop where he worked for most of the afternoon, except for leaving to go to

Third Street at 1:00 or 1:30 p.m. and to have dinner at his girlfriend's house at

10:30 p.m. He then fell asleep at the shop as he was working on a car until 3:00

a.m. He claimed that he did not know the victim. He said he knew Whip as a

customer at the shop and considered him like "family."

       On April 24, 2017, detectives were able to obtain surveillance video

footage near the intersection of the homicide and the area surrounding it. The

relevant footage showed an individual riding a red and yellow quad driving away


4
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                           A-3945-18
                                       7
at a high rate of speed by the intersection next to the homicide.

      On May 11, 2017, defendant was interviewed again by Sarson. This

interview was also videotaped and shown at trial. Again, defendant waived his

Miranda rights. Sarson said to defendant "[w]e know you killed him." He said

he believed defendant was not telling the truth due to further investigation

conducted after his first statement.    He explained to defendant there were

"numerous videos" and "multiple witnesses" that defendant was riding the red

and yellow quad. He stated to defendant that there was "all kinds of evidence"

pointing to defendant committing the homicide. For example, he told defendant

a riding glove was discovered at the crime scene, and defendant confirmed the

glove was his.

      Defendant admitted he lied in his first statement about his involvement,

but it was unclear whether he was referring to the homicide, the drug transaction,

or both. However, he continued to deny involvement and then requested to see

his girlfriend.   He stated that he would not be speaking until he saw his

girlfriend.

      Defendant's girlfriend arrived, she asked why he did not speak with a

lawyer, and he responded, "[b]ecause I haven't seen one, and I know they ain't

going to get me a lawyer, so I'm gonna do this on my own." He further stated,


                                                                            A-3945-18
                                        8
"[t]here's no getting out of it, to tell a lawyer. I'm just going to make it through

with them, I'm gonna tell them about things, you know, and I'm just going to

take it from there." His girlfriend then left the room. Defendant was sniffling

and crying and then confessed that he killed the victim.

      He explained that Whip owed the victim money, and that defendant was

blamed for the missing money as a "scapegoat." He stated that Whip did not

have the money to pay the victim. He clarified that he was told by Whip that:

            [DEFENDANT]: I had to go and meet up with [the
            victim] because he was going to hand me some stuff.
            And then when he handed me the stuff[,] I wasn't going
            to be able to hand him the money. I know [the victim]
            carries a gun. And I know how they move. So[,] it's
            either give them the money or he was going to shoot
            me.

            [SARSON]: Okay.

            [DEFENDANT]: And I already had gotten threatened
            by him before that.

            [SARSON]: By [the victim].

            [DEFENDANT]: I'm gonna kill you, I’m gonna fuck
            you up. I'm tired of y'all bullshit. Every time y'all come
            down, y'all got a different story, blah, blah, blah, this
            and the third. I had nothing to do with it. I was just the
            messenger.

            [SARSON]: You were just a transporter, right.

            [DEFENDANT]: Yeah, and then you're threatening me

                                                                              A-3945-18
                                         9
            that you're going to end my life. Then they're sending
            me in a situation where I know that's the outcome of it.
            You know what I mean? It's either going to be you or
            me.

            [SARSON]: All right.

            [DEFENDANT]: You know what I mean? I'm not
            saying he pulled out a gun on me. No self-defense. I
            did it.

He also stated:

            [DEFENDANT]: I did it. I don't know why, because I
            wasn't thinking about nothing. I was scared shit when
            I got on the bike, when I left, to the point where I parked
            the bike. I jumped out. I took all my clothes –

            [SARSON]: What do you mean by that? What did you,
            what did you put on? What were you wearing when
            you were on the bike?

            [DEFENDANT]: Exactly what you see on the pictures.

      Prior to defendant's confession, Sarson showed defendant surveillance

video footage taken from the intersection of Third Street and Royden Street on

the day of the shooting at 7:48 p.m.        Defendant identified himself as the

individual wearing black pants and gray sneakers. When shown the portion of

the video of an individual riding a red and yellow quad wearing the same black

pants and gray sneakers, defendant denied that was him.

      Defendant described the route he took to the location of the homicide,


                                                                          A-3945-18
                                       10
naming the intersections he passed, which was corroborated by surveillance

video. He waited for the victim to tell him where he was and parked his quad

behind a tree. He used his personal phone to contact the victim, but he could

not recall the phone number and stated he only called the victim and was not

texting him.

      Defendant owned two phones. He said Whip did not use either of his

phones the day of the homicide. Officers were able to identify the number of

the phone texting the victim and linked it to Whip.

      Defendant waited for the victim by a cement barrier at the dead end on

North 18th Street. The cement barrier was corroborated by a photograph taken

by officers at the crime scene. Defendant recalled observing two kids riding

their bicycles while he waited. After defendant's confession, Sarson obtained

and reviewed additional surveillance video, and that footage corroborated the

two kids riding bicycles. Defendant said that, after the victim arrived, he walked

up to the passenger side of the vehicle and saw the victim "reach back for

something," but he saw the bag he was supposed to pick up. He further stated:

               [DEFENDANT]: So[,] he's reaching back for
               something. I wasn't going to wait. I'm going to keep it
               real with you. I know when this – this –

               [SARSON]: No, –


                                                                            A-3945-18
                                        11
             [DEFENDANT]: – it's about I always carry a gun with
             me when we moving the transaction. You never know
             what might go down.

      On cross-examination, Sarson confirmed that defendant stated he saw a

tan and orange bag on the front passenger side seat of the victim's vehicle and

not a red Xfinity bag.

      Defendant stated:

             I thought he's going to shoot me. I'm not going to wait
             to see if he's really pulling out the gun and he's going
             to shoot me. He had threatened me already before. So
             I'm not going to wait. It was either him or me. That's
             the way I took it at the moment.

He fired multiple shots until "the whole gun was empty." The gun he was

carrying was a .45, and he stated that he left it at the shop. He did not have a

permit to carry a gun. He also did not take the bag from the victim. He was not

sure what had happened with the bag. He stated that Whip did not instruct him

to kill the victim.

      Defendant explained the route he took after committing the shooting,

which was corroborated by surveillance video, and he stated he left his bag at

the parking lot at Camden High School. His bag contained a riding vest, hoodie,

and goggles. He did not know if his bag was still at the parking lot; it was not

recovered. He further stated that he discarded one of his gloves and that the


                                                                          A-3945-18
                                       12
other glove fell off while he was riding.

      Defendant described the route he took after he dropped off his bag at the

parking lot and stated that he went to Whip's parents' home and parked the red

and yellow quad in a lot across the street, which was corroborated by

surveillance video. He marked on a map provided by Sarson the area where he

stopped after the shooting, including where he dropped off his bag.

      At trial, defendant recanted his confession. He testified that he did not

shoot the victim, did not know who shot the victim, did not see the victim on

April 23, 2017, and did not own a handgun. He further stated that he was no t

the person riding the quad as shown on surveillance video. Although he knew

who the victim was, he stated he never called, texted, or had any relationship

with the victim.

      Defendant testified that he previously confessed because he was

threatened by Whip and took the blame because he felt "[s]cared, frightened,

worried, concerned." He had known Whip since 2015, became close with him

after Whip's brother's death, and Whip was a frequent customer at the garage

shop. He did whatever Whip asked him to do because, if not, there would be

altercations such as Whip striking him. He recalled one instance when Whip

pulled out a gun and shot it towards the ground during an argument. He did not


                                                                         A-3945-18
                                       13
report any of his altercations with Whip to the police because he had seen people

"either end up dead or badly injured" after reaching out to police. He could not

recall any names of these people, nor did he witness any of these alleged

occurrences.

      Defendant explained that, on the night of April 23, 2017, he overheard a

conversation between Whip and other individuals. Defendant testified that

Whip then,

             told me that he needed me to take the blame for
             something that was going on and that he was going to
             make sure I was taken care of and they were going to
             [do] the right thing. I said no, and then he pretty much
             caught a negative attitude and told me that either I
             would do what he said, if not there were going to
             [be] . . . consequences. Either me or my family were
             going to pay the consequences.

      He described an incident a week before his confession, where he was on

his way to the liquor store when two individuals wearing face masks and black

clothes from top to bottom began punching and kicking him. He felt a "weapon"

on his head and recalled being told, "[e]ither you do what you were told or if not

you're going to see what's going to happen to you or your family." He did not

flee once he was threatened because he was not going to "leave my family to

their luck, not knowing what was going on. I mean, first of all I . . . had nothing

to run away from. I wasn't guilty. I didn't commit no crimes. Why should I run

                                                                             A-3945-18
                                       14
from something that I didn't do?"

      Defendant did not tell detectives about this incident because he was scared

and feared for his life, and he said, "I just pretty much just mind my business. I

had nothing to do with it, so I had no reason to tell them nothing about it. " He

did not tell anyone else about the incident because he

            didn't want to put nobody in my family or . . . nobody
            at risk. And at the same time[,] I didn't [know] who to
            approach and who to trust. You know, what I mean at
            the same time I could have told anybody that could have
            just forwarded the message to somebody else. And then
            they could have found out that I was trying to speak or
            tell the authorities and God knows what could have
            happened.

He also testified that he did not want to speak with an attorney when he gave his

confession because his

            understanding [was that] there was no point of getting
            a lawyer. I mean, I was taking the blame for something
            that to my knowledge I know I didn't commit.

      Defendant said he lied to detectives because he had been convicted of

crimes in the past. He testified as to his three prior convictions, which were all

drug offenses. He explained that he was trying to make his confession "credible

to the point that they could actually believe me so pretty much my family would

be . . . out of harm's way." He decided to tell the truth after his confession

because his family members no longer resided in New Jersey.

                                                                            A-3945-18
                                       15
      Defendant testified that he knew where the location of the cement barrier

was because he was familiar with the area. He stated he knew two children were

riding on their bikes because when Sarson was reviewing the videos with him,

he saw the children in the video and added it to his confession to make it seem

more credible. However, on cross-examination, Sarson testified that he did not

show defendant video of the children riding their bikes because all the videos

were archived in separate folders, and that video was not relevant until after

defendant made his confession. Defendant further testified that he knew the

routes that the shooter took because he overheard the details of the conversation

at the garage shop concerning the routes and how the individuals had to go back

and recover a glove.

                                       II.

      Defendant contends the judge erred in denying his motion to dismiss the

homicide indictment because the State's case was based on his uncorroborated

confession. He argues that the State presented no evidence to the grand jury that

identified him as the shooter. Specifically, DNA testing of the glove was not

matched to him, and surveillance video only corroborated the route taken but

failed to detect him as the shooter. Although surveillance video footage was not

shown to the grand jury, the judge did not abuse his discretion by denying the


                                                                           A-3945-18
                                      16
motion to dismiss the homicide indictment because Sarson's description of

surveillance video footage corroborated details of defendant's confession. The

judge, therefore, denied defendant's motion and found defendant's confession

was corroborated, and the judge based his finding on defendant's "extremely

detailed statement" and surveillance video footage corroborating his confession.

      "A defendant is entitled to a 'fundamentally fair grand jury presentation.'"

State v. Shaw, 455 N.J. Super. 471, 481 (App. Div. 2018) (quoting State v.

Grant, 361 N.J. Super. 349, 356 (App. Div. 2003)). The grand jury's core

purpose is to "determine whether the State has established a prima facie case

that a crime has been committed and that the accused has committed it." State

v. Hogan, 144 N.J. 216, 227 (1996). "It is the duty of the grand jury to bring to

trial individuals who are probably guilty and to clear the innocent of baseless

charges." State v. Triestman, 416 N.J. Super. 195, 204 (App. Div. 2010).

      "[A] court should dismiss an indictment 'only on the clearest and plainest

ground,' and only when the indictment is manifestly deficient or palpably

defective." State v. Twiggs, 233 N.J. 513, 531-32 (2018) (internal quotations

omitted) (quoting Hogan, 144 N.J. at 228-29). A decision on whether to dismiss

an indictment is addressed to the sound discretion of the trial judge and will be

reversed only for an abuse of discretion. State v. Warmbrun, 277 N.J. Super.


                                                                            A-3945-18
                                      17
51, 60 (App. Div. 1994).

      "The court should evaluate whether, viewing the evidence and the rational

inferences drawn from that evidence in the light most favorable to the State, a

grand jury could reasonably believe that a crime occurred and that the defendant

committed it." State v. Morrison, 188 N.J. 2, 13 (2006). "[T]he evidence need

not be sufficient to sustain a conviction, but merely sufficient to determine that

there is prima facie evidence to establish that a crime has been committed."

State v. N.J. Trade Waste Ass’n, 96 N.J. 8, 27 (1984). For example, "[a] grand

jury may return an indictment based largely or wholly on hearsay testimony."

State v. Vasky, 218 N.J. Super. 487, 491 (App. Div. 1987).

      During the grand jury proceedings, Sarson was presented as the only

witness. Sarson testified that on April 23, 2017, a ShotSpotter was activated

recognizing someone fired seven rounds at 6:44 p.m. near the intersection where

the victim was found. He described the items that were recovered, specifically

seven .40 caliber shell casings, a riding glove, and quad tracks.        He then

described surveillance video identifying a male riding a red and yellow quad at

a high rate of speed next to the intersection where the victim was found

immediately after the shooting.

      Sarson testified as to defendant's confession on May 11, 2017. He stated


                                                                            A-3945-18
                                       18
how defendant voluntarily waived his Miranda rights and initially denied

knowing or having any involvement with the victim's homicide. However, after

confronted with surveillance video, defendant requested to see his girlfriend

before telling detectives any further details.     After seeing his girlfr iend,

defendant confessed and stated, "I did it, I killed [the victim] I'm not going to

lie to you, I did it." Sarson described that defendant identified himself as the

individual riding the red and yellow quad on the surveillance footage shown to

him, admitted that the recovered glove was his, and described the routes he took

before and after the shooting.     Sarson then described surveillance videos

corroborating the routes defendant detailed in his confession.

      Sarson testified before the grand jury that someone riding a red and yellow

quad was seen leaving the area where the victim was found immediately after

the shooting. At the scene where the victim was found, quad tracks were

identified, and a riding glove and seven .40 caliber shell casings were recovered.

After Sarson described the route defendant stated he took before and after the

shooting, Sarson described the surveillance videos corroborating the routes

defendant stated.    There was sufficient evidence presented by the State

establishing a prima facie case that a crime had been committed and that

defendant had committed it. Morrison, 188 N.J. at 13.


                                                                            A-3945-18
                                       19
                                         III.

      Defendant contends the judge erred by denying his motion for judgment

of acquittal because, again, the State's case was based on his uncorroborated

confession. He argues that his convictions should be reversed and that he should

be acquitted.

      Under Rule 3:18-1, a court may enter a judgment of acquittal for the

defendant if, at the close of either the State's case or after all evidence has been

submitted, "the evidence is insufficient to warrant a conviction." A trial court's

denial of a motion for acquittal "shall not be reversed unless it clearly appears

that there was a miscarriage of justice under the law." R. 2:10-1. The reviewing

court must determine

              whether the evidence viewed in its entirety and giving
              the State the benefit of all of its favorable testimony and
              all of the favorable inferences which can reasonably be
              drawn therefrom is such that a jury could properly find
              beyond a reasonable doubt that the defendant was guilty
              of the crime charged.

              [State v. Moffa, 42 N.J. 258, 263 (1964).]

"On such a motion the trial judge is not concerned with the worth, nature or

extent (beyond a scintilla) of the evidence, but only with its existence, viewed

most favorably to the State." State v. Muniz, 150 N.J. Super. 436, 440 (App.

Div. 1977).

                                                                              A-3945-18
                                         20
      In State v. Reddish, our Supreme Court reaffirmed the rule that a

defendant's confession alone is insufficient to establish guilt beyond a

reasonable doubt: "[T]he State must 'introduce independent proof of facts and

circumstances which strengthen or bolster the confession and tend to generate a

belief in its trustworthiness, plus independent proof of loss or injury.'" 181 N.J.

553, 617 (2004) (quoting State v. Lucas, 30 N.J. 37, 62 (1959)). Nevertheless,

judgments of acquittal should not be granted on these grounds if "the State

provides 'any legal evidence, apart from the confession of facts and

circumstances, from which the jury might draw an inference that the confession

is trustworthy.'" Ibid. (quoting Lucas, 30 N.J.at 62). The State's burden is

rather low. Id. at 618.

      Defendant moved for a motion for judgment of acquittal at the close of

the State's case. The judge denied the motion because he found the State

presented evidence corroborating defendant's confession. The judge focused on

the portion of defendant's confession where he stated he saw two kids riding

their bikes and how the quad tracks were identified at the location that defendant

described after the shooting.

      Although the judge acknowledged there was a question about whether

defendant was identifiable in the surveillance videos, the videos corroborated


                                                                             A-3945-18
                                       21
the route he took before and after the shooting. The judge noted that the State

would not have known to look at certain cameras but for defendant's description

of the routes taken. The judge also found that the text messages corresponded

with the time the ShotSpotter was activated and that lay witnesses confirmed

that Whip's crew on Third Street drove quads.

      DNA and fingerprint testing did not link defendant as the shooter, and the

judge acknowledged that surveillance video did not clearly depict the person

shown. But additional evidence in the record supports the judge's decision that

defendant's confession was corroborated through surveillance video footage. In

his confession, defendant detailed the routes he took before and after the

shooting. He described the intersections and buildings he passed with great

clarity. He admitted in his testimony that he was familiar with the area. His

testimony was inconsistent with his confession concerning him seeing the two

children riding their bikes. He testified that he saw the children in one of the

videos Sarson showed him and decided to add that detail to make his confession

seem more credible. However, Sarson testified he did not show defendant the

video with the children because he was not even aware about that detail until

after defendant's confession. In fact, but for defendant's confession, officers

would not have known to search other cameras to corroborate the route


                                                                          A-3945-18
                                      22
defendant took before and after the shooting.

      Additionally, defendant described in his confession what he was wearing

and what color quad he was driving, which was corroborated in the surveillance

video as well as photos of the quad tracks taken near the scene where the victim

was found. He further stated he fired multiple shots until the "gun was empty ."

Although he stated the firearm he used was a .45 and the firearm was never

recovered, seven .40 caliber shell casings were found near the victim's vehicle.

Finally, a riding glove, which he admitted was his, was recovered at the scene.

                                      IV.

      Defendant asserts he was unduly prejudiced due to the trial court's failure

to charge imperfect self-defense when instructing the jury. He argues "that the

jury lacked the ability to 'piece together' a verdict for manslaughter without

having been instructed as to the principles of imperfect self-defense." Defendant

submits that his conviction for aggravated manslaughter should be reversed , and

the matter be remanded for a new trial.

      During the charge conference, defendant did not request an imperfect self-

defense charge but did raise the issue, albeit somewhat obliquely. Defendant

argued for the inclusion of reckless manslaughter as an alternative charge for

the jury to consider because the jury could infer from the testimony and evidence


                                                                           A-3945-18
                                      23
that he fired the shots at the victim recklessly as opposed to knowingly or

purposefully. In discussing whether the judge should charge the lesser included

offense, defense counsel stated that "a road map for . . . for this jury to find

reckless manslaughter" would be through an "imperfect self-defense theory."

"[I]f they think that, then they could find their way, I think, to second degree

reckless manslaughter."

      The trial judge acknowledged that testimony did reveal the circumstances

when defendant saw the victim reach into the back seat, especially since he had

no money to pay the victim for the drugs. The judge stated that the jury could

possibly "piece it together themselves." He noted that there was an agreement

not to give a self-defense charge, and he decided to charge murder, aggravated

manslaughter, and reckless manslaughter.

      The judge instructed the jury as to purposeful/knowing murder,

aggravated manslaughter, and reckless manslaughter. The judge did not instruct

the jury concerning imperfect self-defense, and defendant did not object to the

jury charge.

      To the extent defendant's contention had not been raised, we note that an

appellate court may consider allegations of error not brought to the trial court's

attention under the plain error rule. R. 2:10-2. Plain error is error that is "clearly


                                                                               A-3945-18
                                         24
capable of producing an unjust result." Ibid. In terms of its effect in a jury trial,

the error must be "sufficient to raise a reasonable doubt as to whether the error

led the jury to a result it otherwise might not have reached." State v. Macon, 57

N.J. 325, 336 (1971). The alleged error must be viewed in "totality of the entire

charge" and if there is no prejudicial error, the verdict stands. State v. Nero,

195 N.J. 397, 407 (2008) (quoting State v. Chapland, 187 N.J. 275, 289 (2006)).

Nevertheless, on this point, we see no error, let alone plain error.

      The New Jersey Supreme Court has held that the Criminal Code "does not

provide an independent category of justification, excuse, or mitigation under the

concept of imperfect self-defense." State v. Bowens, 108 N.J. 622, 626 (1987).

However, such evidence may be "relevant to the presence or absence of the

essential elements of Code offenses." Ibid. As the Court stated:

             If a defendant subjectively thinks that self-defense is
             necessary but does not intend fatal injury, in either the
             sense of knowledge or purpose, such evidence is
             relevant to the State's case on that issue. If such a
             defendant is aware that his or her acts create a risk of
             serious harm but unreasonably disregards that risk,
             then, if the essential elements of the crime are present,
             the defendant can be found guilty of manslaughter . . .
             instead of murder.

             [Id. at 641.]

      The Court defined imperfect self-defense as meaning "an honest


                                                                               A-3945-18
                                        25
subjective belief on the part of the killer that his or her actions were necessary

for his or her safety, even though an objective appraisal by reasonable people

would have revealed not only that the actions were unnecessary, but also that

the belief was unreasonable." Id. at 628.

      Defendant argues his state of mind was presented to the jury through the

State's introduction of his statement, during which he said:

            I've never been a violent person. I'm always the type of
            person that when there's a violent situation I'm walking
            away. Look, you got that. You're right. I'm wrong.
            Bye. And I'll just leave. But I felt intimidated. I
            thought that my life was at stake. And then me seeing
            him reach towards the back of the seat, I thought he's
            going to shoot me. I'm not going to wait to see if he's
            really pulling out the gun and he's going to shoot me.
            He had threatened me already before. So I'm not going
            to wait. It was either him or me. That's the way I took
            it at the moment.

      Defendant acknowledges that he did not allege the killing was justified by

self-defense, but he contends that during the jury charge conference the

"statement detailed above had injected into the case evidence of so-called

imperfect self-defense, i.e., that defendant acted under the honest, but

unreasonable, belief that he was protecting himself when he shot [the victim]."

Even though he was convicted of the lesser included offense of aggravated

manslaughter, he argues "that fact doesn't render any error in failing to charge


                                                                            A-3945-18
                                       26
imperfect self-defense harmless." In support of this assertion, he cites State v.

Pitts, 116 N.J. 580 (1989).

       In Pitts, the New Jersey Supreme Court reaffirmed the holding in Bowens

that

             not every claim of imperfect self-defense leads to an
             aggravated manslaughter charge. The predicate for
             such an instruction, when it is based on evidence of
             imperfect self-defense, is that such evidence either
             negates the mental state required for murder, or
             demonstrates acts of provocation on the part of the
             victim to an extent sufficient to afford the jury a
             rational basis for convicting the defendant of one of the
             Code's forms of manslaughter.

             [Pitts, 116 N.J. at 605-06.]

But Defendant's reliance on Pitts is misplaced as he testified that he did not shoot

and kill the victim, thereby negating any rational basis for a charge of imperfect

self-defense.

       In State v. Coyle, the Court found no error in the trial court's decision not

to instruct the jury on imperfect self-defense because the "trial court's

instructions on the capital offense properly encompassed only purposeful

murder and the lesser-included offenses of aggravated manslaughter, reckless

manslaughter, and passion/provocation manslaughter."           119 N.J. 194, 228

(1990). The Court reiterated the holding in Bowens that since the theory of


                                                                              A-3945-18
                                        27
imperfect self-defense was not recognized in the Code, "[t]he trial court need

not charge separately that imperfect self-defense would serve to reduce murder

to an unspecified degree of manslaughter." Ibid. (quoting Bowens, 108 N.J. at

637) (internal quotation marks omitted).

      The State cites State v. Pridgen, 245 N.J. Super. 239 (App. Div. 1991),

which defendant also contends supports his argument that the jury should have

been instructed on imperfect self-defense. In Pridgen, the defendant, although

indicted for murder, was convicted of aggravated manslaughter. Id. at 241. The

defendant requested the trial court instruct the jury on imperfect self-defense

and passion/provocation manslaughter, which it did not do. Id. at 245. The trial

court charged the jury on murder, aggravated manslaughter, reckless

manslaughter, and self-defense. Ibid. This court reversed and held the trial

court erred by failing to explain the impact of imperfect self-defense on a murder

charge to ensure that the jury understood the effect of an unreasonable but honest

belief in the need to use force. Id. at 246-47. However, because the defendant

was convicted of aggravated manslaughter, which only required a reckless

culpability, the defendant suffered no harm or prejudice. Id. at 248. The court

further held that "instructions on imperfect self-defense, to the extent authorized

in State v. Bowens, should not be given with respect to the crimes of aggravated


                                                                             A-3945-18
                                       28
manslaughter or reckless manslaughter." Ibid.

        In State v. Vasquez, 265 N.J. Super. 528, 540 (App. Div. 1993), the

defendant did not request a jury instruction on imperfect self-defense. The trial

court     charged       the   jury   with    murder,     aggravated      manslaughter,

passion/provocation manslaughter, and reckless manslaughter. Id. at 552. This

court held no error occurred, stating:

              In light of the fact that the trial court instructed the jury
              on        murder,          aggravated         manslaughter,
              passion/provocation manslaughter, and reckless
              manslaughter, no need arose for the judge to charge
              on imperfect self-defense.        Any instruction as to
              defendant's honest but unreasonable belief that he
              needed to use force would have placed him at the scene
              of the murder, thereby prejudicing the strategy chosen
              by defense counsel. Defendant never claimed that he
              had to use force. No plain error resulted from the
              judge's failure to charge imperfect self-defense.

              [Ibid.]

        Here, the judge was not required to instruct the jury on imperfect self-

defense. Instead, the judge correctly instructed the jury on murder, aggravated

manslaughter, and reckless manslaughter. Defendant's reliance on Pridgen is

unpersuasive because the court instructed the jury on aggravated and reckless

manslaughter, and he was convicted of aggravated manslaughter instead of

murder. Additionally, defendant's position at trial was that he did not shoot and


                                                                                A-3945-18
                                            29
kill the victim. Like in Vasquez, defendant did not request the charge of

imperfect self-defense and "[a]ny instruction as to defendant's honest but

unreasonable belief that he needed to use force would have placed him at the

scene of the murder, thereby prejudicing the strategy chosen by defense

counsel." Ibid.

                                        V.

      Defendant contends the judge imposed an excessive sentence. He asserts

the judge erred by running the sentence for aggravated manslaughter

consecutive to the sentence for certain persons not to have weapons because "the

crimes were committed on the same day, at the same time, in the same place,

and with the same weapon." He also argues the judge did not consider "the real-

time consequences of [the No Early Release Act (NERA)]."

      For aggravated manslaughter, the judge sentenced defendant to twenty-

five years in prison subject to NERA, N.J.S.A. 2C:43-7.2. On his conviction for

certain persons not to have weapons, the judge imposed a consecutive extended

prison term of ten years with a five-year period of parole ineligibility. The judge

found aggravating factors of three, six, and nine outweighed mitigating factors

five and nine.

      Notably, defendant was eligible for an extended term as to the aggravated


                                                                             A-3945-18
                                       30
manslaughter charge as he was a persistent offender. See N.J.S.A. 2C:44-3.

N.J.S.A. 2C:43-7(a)(1) governs extended terms for defendants convicted of

first-degree aggravated manslaughter. A defendant convicted of first -degree

aggravated manslaughter is eligible for an extended term between thirty years

and life imprisonment.        N.J.S.A. 2C:43-7(a)(1).   The judge noted that

defendant's previous convictions were all non-violent drug offenses and he

participated in drug court.

      When reviewing a trial court's sentencing decision, "[a]n appellate court

may not substitute its judgment for that of the trial [judge]." State v. Johnson,

118 N.J. 10, 15 (1990). However, it may

            (a) review sentences to determine if the legislative
            policies, here the sentencing guidelines, were violated;
            (b) review the aggravating and mitigating factors found
            below to determine whether those factors were based
            upon competent credible evidence in the record; and (c)
            determine whether, even though the court sentenced in
            accordance with the guidelines, nevertheless the
            application of the guidelines to the facts of this case
            makes the sentence clearly unreasonable so as to shock
            the judicial conscience.

            [State v. Roth, 95 N.J. 334, 364-65 (1984).]

      In determining whether to impose consecutive or concurrent sentences,

courts must be mindful of public policy in which "there can be no free crimes in

a system for which the punishment shall fit the crime." State v. Yarbough, 100

                                                                           A-3945-18
                                       31
N.J. 627, 643 (1985). The court shall consider the facts relating to the crimes,

including whether:

            (a) the crimes and their objectives were predominantly
            independent of each other; (b) the crimes involved
            separate acts of violence or threats of violence; (c) the
            crimes were committed at different times or separate
            places, rather than being committed so closely in time
            and place as to indicate a single period of aberrant
            behavior; (d) any of the crimes involved multiple
            victims; (e) the convictions for which the sentences are
            to be imposed are numerous[.]

            [Id. at 644.]

      Here, the judge found the aggravated manslaughter and weapons offenses

were "separate and apart from each other." The judge based his finding on

defendant's statement that he carried a firearm every time he was involved in an

illegal drug transaction. The judge found the crimes were committed at different

times, in that the weapons offense occurred across several hours on April 23,

2017, while the shooting occurred at a fixed point in time. Under these facts,

the judge found that no single period of aberrant behavior existed. Finally, the

judge stated that to impose a concurrent sentence on the certain persons charge

would violate the principle of "[t]here are to be no free crimes in a system in

which the punishment shall fit the crime."

      As noted above, defendant contends that "the trial [judge's] determination


                                                                          A-3945-18
                                      32
that the certain persons crime was independent from the shooting is palpably

erroneous" because the crimes were committed on the same day, same time,

same place, and with the same weapon. However, the record supports the judge's

finding that the offenses were separate and apart. While the offenses did occur

in proximity in time and location and defendant did state that he always carried

a firearm when conducting a drug transaction, each of the offenses have different

elements.

      To the extent that we have not addressed defendant's remaining

arguments, including that the trial judge did not consider the "real-time

consequences of NERA," we conclude that they lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-3945-18
                                      33